NO


















NO. 12-06-00241-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
RICKEY
T. TERRY,                                                 §          APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                                §          JUDICIAL DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE                                                               §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
the offense of driving while intoxicated (third offense), and punishment was
imposed in open court on May 12, 2006. 
Appellant did not file a motion for new trial.  Consequently, Appellant’s notice of appeal
was due on June 11, 2006.  See Tex. R. App. P. 26.2(a)(2).  However, Appellant filed his notice of appeal
on July 10, 2006.  Contemporaneously with
his notice of appeal, Appellant filed a motion for extension of time to file
his notice of appeal.




            An appellate court may extend the time to file the notice
of appeal if, within 15 days after the deadline for filing the notice of
appeal, the party files the notice of appeal in the trial court and files in
the appellate court a motion complying with Texas Rule of Appellate Procedure
10.5(b).  In this case, Appellant's
motion for extension of time was due to have been filed on or before June 26,
2006. Because Appellant's notice of appeal and his motion for extension of time
were filed on July 10, 2006, the notice of appeal and the motion are
untimely, which leaves us without jurisdiction over the appeal.  Furthermore, this Court has no authority to
allow the late filing of a notice of appeal except as provided by Rule
26.3.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 523 (Tex. Crim. App. 1996); Boyd v. State, 971 S.W.2d
603, 605-06 (Tex. App.—Dallas 1998, no pet.). 
Accordingly, Appellant's motion for extension of time to file the notice
of appeal is overruled, and this appeal is dismissed for want of
jurisdiction. 
Opinion
delivered July 12, 2006.
Panel
consisted of Worthen, C.J. and Griffith, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)
 
[1] 
 














 
 
 
 
 

COURT
OF APPEALS
TWELFTH
COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
JULY
12, 2006
 
NO.
12-06-00241-CR
 
RICKEY
T. TERRY,
Appellant
V.
THE
STATE OF TEXAS,
Appellee
_____________________________________________________________________________
  Appeal from the 114th Judicial District/County Court
  of Smith
  County, Texas.
(Tr.Ct.No. 114-0390-06)
_____________________________________________________________________________
 
                                    THIS CAUSE came on to be heard on
the transcript of the record; and the same being inspected, it is the opinion
of the Court that this Court is without jurisdiction of the appeal, and that
the appeal should be dismissed.
                                    It is therefore ORDERED, ADJUDGED
and DECREED by the Court that this appeal be, and the same is, hereby Dismissed for Want of Jurisdiction,
and that this decision be certified to the court below for observance.
                                    By per
curiam opinion.
                                                Panel
consisted of Worthen, C.J. and Griffith, J.
                                                                                                                                                





THE STATE OF TEXAS
M A N D
A T E
*********************************************
 
 
TO THE 114TH JUDICIAL DISTRICT COURT OF SMITH COUNTY,
GREETINGS: 
 
            Before our Court of Appeals for the 12th Court of Appeals
District of Texas, on the 12th day of July, 2006, the cause upon appeal to
revise or reverse your judgment between
 
RICKEY
T. TERRY, Appellant
 
NO.
12-06-00241-CR; Trial Court No. 114-0390-06
 
By per
curiam opinion.
 
THE STATE OF TEXAS, Appellee
 
was
determined; and therein our said Court made its order in these words:
 
            “THIS CAUSE came on to be heard on the transcript
of the record; and the same being inspected, it is the opinion of the Court
that this Court is without jurisdiction of the appeal, and that the appeal
should be dismissed.
 
            It is therefore ORDERED, ADJUDGED
and DECREED by the Court that this appeal be, and the same is, hereby Dismissed for Want of Jurisdiction,
and that this decision be certified to the court below for observance.”
 
            WHEREAS, WE COMMAND YOU to
observe the order of our said Court of Appeals for the Twelfth Court of Appeals
District of Texas in this behalf, and in all things have it duly recognized,
obeyed, and executed.
 
            WITNESS, THE HONORABLE JAMES T.
WORTHEN, Chief Justice of our Court of Appeals for the Twelfth Court of
Appeals District, with the Seal thereof affixed, at the City of Tyler, this the ______
day of __________________, 200____.




 
                                    CATHY S. LUSK, CLERK
 
 
                                    By:_______________________________
                                         Deputy Clerk





 [1]J.11         DISMISSED FOR WANT OF JURISDICTION -
Vanilla